Citation Nr: 1523323	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  02-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes.  

3.  Entitlement to service connection for hypertension, for accrued benefits purposes.  

4.  Entitlement to service connection for artery disease, for accrued benefits purposes.  

5.  Entitlement to service connection for a back condition, for accrued benefits purposes.  

6.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for heart disease, and, if so, whether service connection is warranted, for accrued benefits purposes.  

7.  Entitlement to nonservice-connected pension, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.
Appellant and R.T.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  He died in February 2001.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2003, the appellant and D.T. testified before a Veterans Law Judge during a hearing at the RO.  A transcript of that hearing is of record.

In March 2004, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for due process considerations and to attempt to obtain records of treatment of the Veteran, obtain a VA medical opinion, and issue a statement of the case (SOC) addressing the issues of entitlement to death pension benefits and whether there was clear and unmistakable error (CUE) in a prior rating decision denying service connection for arteriosclerotic heart disease for accrued benefits purposes.  

In August 2007, the appellant and R.T. testified before the undersigned Veterans Law Judge during a hearing at the RO.  A transcript of that hearing is also of record.

In a decision dated November 2007, the Board denied a claim for entitlement to service connection for the cause of the Veteran's death, and dismissed the withdrawn claims of entitlement to death pension and whether there was CUE in a prior rating decision denying service connection for arteriosclerotic heart disease for accrued benefits purposes.  

The appellant appealed the Board's November 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court granted a joint motion for partial remand (JMR1), vacated that part of the November 2007 Board decision that denied entitlement to service connection for the cause of the Veteran's death and remanded that matter to the Board for compliance with the instructions in JMR1.  

To comply with the instructions in JMR1, the Board again remanded the case to the AOJ for development in July 2009.  

In July 2013, the appellant's attorney requested another Board videoconference hearing, but in an October 2013 letter withdrew this request, delaying the case. 

In October 2013, the Board again denied the appeal as to entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the Court.  In October 2014, the Court granted another JMR (JMR2) of the Parties, vacated by Board's October 2013 decision, and remanded the matter to the Board for action consistent with the terms of JMR2.  

On October 20, 2013, the AOJ received a request from the appellant's representative for "[a] complete copy of exam reports, doctor's opinions, C&P exam results, and any records pertaining to the veteran's medical history from 1961-1962."  

Associated with the claims file is a March 2014 letter from VA's Office of General Counsel (OGC) informing the AOJ that the claims file had been transferred to the OGC pending the appellant's appeal to the Court.  The letter informed the AOJ that the appellant's representative had requested review of the claims file so the OGC was enclosing copies of the claims file for the appellant's representative's review of the claims file at the AOJ.  

Following the October 2014 Court Remand, the appellant's representative submitted additional argument in April 2015.  In that argument she stated that the Veteran "was treated consistently since the 1960s but the record shows that the medical records from the 1960s have been lost or destroyed due to the passage of time."  

In this case, the Board finds that the appellant's representative's 2013 request for a copy of the record pertaining to the Veteran's medical history from 1961 to 1962 was satisfied by review of the record in 2014.  Moreover, it is noted that the purpose of the July 2009 Remand from the Court, and consistent with JMR1, was to make efforts to obtain any available records of treatment of the Veteran from 1960 to 1962, efforts were made by the AOJ but were unsuccessful (the records in question would be from treatment more than one-half century ago).

The Board has not only reviewed the physical claims file but also that portion of the claims file stored electronically.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Accrued Benefits Claims:

In light of the highly complex history of this case, and the many delays in the adjudication of this case, the Board has undergone a detailed review of the claims file.

At the time of his death, the Veteran had pending claims of entitlement to service connection.  The appellant's claim of entitlement to service connection for the cause of his death was also a claim of entitlement to accrued benefits.  See 38 C.F.R. §§  3.152(b), 3.1000(c) (2014).  "Accrued benefits" are periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by VA to which an individual  was entitled at death under existing rating or decision or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014).  Although the AOJ did not issue a "rating decision" as to the accrued benefits claims, it nevertheless denied those claims in the letter sent to the appellant on July 17, 2001.  

In her September 2001 Notice of Disagreement (NOD), the appellant specifically appealed to the Board all denials in the letter of July 17, 2001.  The Board thus has jurisdiction over the appeal of those issues.  See 38 U.S.C.A. § 7105(c).  There has been SOC furnished to the appellant in response to her NOD, she has not withdrawn her appeal as to those issues, and the claims have not been granted.  A remand is therefore necessary so that the AOJ can furnish the SOC.  See Manlincon v. West 12 Vet. App. 238 (1999).  The Board explains in more detail in the following paragraphs.   

The AOJ first denied service connection for a heart condition in an August 1982 decision.  The Veteran appealed that decision to the Board and the Board denied the appeal in June 1983.  In February 2000, the AOJ again received a claim of entitlement to service connection for heart disease.  The following month, the AOJ sent a letter to the Veteran and his representative informing him that new and material evidence had not been received to reopen the previously denied claim.  

In January 2001, VA received a VA Form 21-526, Veterans Application for Compensation or Pension, from the Veteran.  In that form, he indicated that the nature of sickness, disease, or injuries for which the claim was being made were COPD, heart disease, artery disease, hypertension, and a back condition.  In a remarks section of that form, the Veteran first stated that he was filing for nonservice connected pension with special monthly amount for housebound or aid and attendance.  In a second paragraph, he stated that his claim had previously been denied at least twice due to insufficient evidence to open the claim and due to no record of treatment while in service.  He stated that "this claim is being filed as a clear and unmistakable error."  The only disability he referred to in the second paragraph was a heart condition.  

The Veteran died the following month.

The appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits.  She stated in a remarks section of the form that she was requesting "any accrued benefits that may be due, as the Veteran has an appeal pending for compensation, a claim for compensation based on clear and unmistakable error and a nonservice connection pension all which are pending."  

In a letter dated July 17, 2001, the RO informed the appellant that VA could not approve a claim for DIC benefits, could not approve a claim for death pension benefits, and "cannot approve you claim for accrued benefits because VA did not owe the veteran any money."  Included with that letter was a rating decision dated July 11, 2001, in which the RO denied service connection for the cause of the Veterans death.  Also included was a rating decision of the same date in which the RO denied entitlement to special monthly pension and determined that the decision to deny service connection for arteriosclerotic heart disease could not be revised because it did not contain clear and unmistakable error.  

Of record is a document dated in September 2001 in which the appellant stated that she disagreed with all denials listed in the July 17, 2001 letter.  In a separate document dated in September 2001, she stated that she disagreed with the rating decision and denial for service connection for arteriosclerotic heart disease dated July 11, 2001.  

The AOJ issued an SOC in May 2002.  That SOC addressed only the issue of service connection for the cause of the Veterans death and eligibility for Dependents' Educational Assistance under 38 U.S.C. chapter 35.  

In a document issued in March 2004, it light of the most recent Court determinations at that time, the Board remanded three issues to the AOJ; entitlement to service connection for the cause of the Veteran's death, entitlement to death pension, and whether there was clear and unmistakable error in a prior rating decision denying service connection for arteriosclerotic heart disease for the purpose of accrued benefit.  In the Introduction to that document, the Board explained that the AOJ had not yet addressed the claims pending at the time of the Veteran's death.  The Board then referred to the AOJ for appropriate action the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for heart disease and the issues of entitlement to service connection for COPD, a back condition, and hypertension.  

During the August 2007 hearing before the undersigned, the appellant, through her representative, withdrew the claim of entitlement to death pension.  The undersigned inquired as to the issue of whether there was clear and unmistakable evidence in a prior rating decision and the appellant's representative stated that the only issue that was to be discussed was the DIC claim.  

In a November 2007 decision, the Board concluded that the appellant had withdrawn her appeal as to the issues of entitlement to death pension and whether there was clear and unmistakable error in a prior rating decision denying service connection for arteriosclerotic heart disease and dismissed the appeal as to those two issues.  

The AOJ did not take any further action as to the pending claims identified in the Introduction of the March 2004 rating decision.  Nor does it appear that during the August 2007 hearing the appellant was aware of the pending accrued benefits claims, other than the one regarding clear and unmistakable error.  Hence, the statement that the only issue to be discussed was the cause of death claim did not constitute a withdrawal of the accrued benefits claims, other than the one involving clear and unmistakable error.  

Upon further review of the facts just discussed, and in light of the most recent Court determinations, the Board concludes that the proper action for the Board to take as to those claims filed by the Veteran in January 2001, and not already either adjudicated or withdrawn, is to remand for issuance of an SOC.  

The letter sent to the appellant on July 17, 2001 that stated "[w]e cannot approve your claim for accrued benefits because VA did not owe the veteran any money" was itself a denial of service connection for the five disabilities for which the Veteran claimed benefits in his January 2001 claim and nonservice connected pension claim.  The appellant's statement dated in September 2001 was a timely NOD with the AOJ's decision to deny accrued benefits with regard to those pending claims.  The next step in the appeals process is for the AOJ to provide an SOC to the appellant and her representative.  This has not yet been accomplished.  A remand is thus necessary for VA to provide the SOC.  

The appellant and her representative are informed that following issuance of the SOC by the AOJ, VA must receive a timely substantive appeal to perfect her appeal to the Board of those denials of the accrued benefits claims.  

Cause of Death Claim

First, the Board finds that, given the status of the accrued benefits appeal, the issue of entitlement to service connection for the cause of the Veterans death cannot be adjudicated at present.  It is inextricably intertwined with the accrued benefits issues. 

Second, the Board explains that it will direct further development consistent with the terms of JMR2.  

In JMR2, the Parties agreed that the Board had not ensured that adequate steps were undertaken to develop the claim of entitlement to service connection for the cause of the Veteran's death, to include obtaining full and complete service medical records.  The Parties agreed that the Veteran informed VA that he was treated for chest pains and attendant symptoms at Camp (Fort) Hood, Texas, Camp Kilmer, New Jersey, and at Army Field Hospitals in France and Germany in 1944, more than 70 years ago.  

This information provided by the Veteran is found in document addressing the President of the United States.  A Special Assistant to the President responded in October 1995 and that response is of record.  Also noted in JMR2 was that the Veteran stated in September 1995 that medical records from Camp Hood Texas would show that his problems started there and the Parties stated that the record fails to show that VA attempted to locate these potentially relevant service treatment records.  The Parties stated that the record contains a response for Army Information that "[r]ecords of alleged treatment in Germany are not available.  Supplemental report will be furnished when records are received" and the Parties stated that it was unclear whether treatment records from Germany or such "supplemental report" were obtained.  

The Board notes that the response just identified was received at the AOJ in June 1949.  This followed a May 1949 claim by the Veteran for VA outpatient dental treatment.  He reported that he had been treated for cavities at the Field Clinic of the Third Armored Division in Germany in April 1945 and at Camp Rucker, Alabama in June 1943.  Of record is a request for Army information and a response, both from June 1949.  The VA request was for all information as to all dental treatment.  The response was that records of alleged treatment in Germany were not available and that a supplemental report would be furnished when the records were received.  

VA granted the dental claim in June 1949.   

There is no absolutely no indication of any supplemental report.  

In November 1971, VA received the Veteran's claim for disability compensation benefits.  In a section of the application form requesting information as to if he received any treatment during service, the Veteran indicated that he had been treated at the VA Hospital in Dearborn, Michigan on an outpatient basis in January 1946 for nerves and that he had been treated at Fort Rucker Hospital in 1943 or 1944 for a heart problem.  

An Enlisted Record and Report of Separation Honorable Discharge documents that the Veteran had service outside the U.S., in the European Theater of Operations, from June 1944 to December 1945.  

Associated with the claims file are four pages that tend to show that the records repository for service treatment records had no additional service treatment records related to the Veteran as of July 1982.  Two pages are GSA Forms 6929s.  One of these is an annotated version of the other.  The forms are replies to requests for medical records.  The annotation states "[m]edical records from March 1943 to January 1946 for [the Veteran] find enclosed a check for the amount requested."  This signed by the Veteran.  The response was that the medical records requested were not in the file and have been lent to the Veterans Administration.  The document is stamped and signed by the Chief, Personnel Records Center (Military Personnel Records) in St. Louis, Missouri.  The other two pages are a letter from the Veteran to VA.  He noted that the National Personnel Records Center (NPRC) had replied that the records had been lent to VA and he requested a copy of the records from VA.  In his letter he stated that he was treated for chest pain and fainting spells at Camp Hood Texas and later treated for the same illness at Camp Rucker and hospitalized there.  

Notwithstanding that this tends to show that there are no more service treatment records available, and the extremely low probability of obtaining any such records created more than 70 years ago, the Board will direct the AOJ to again request the records, consistent with JMR2.  The Court's order must be obeyed.  

The Board points out that JMR1, from February 2009, did not mention any defect in VA's efforts to obtain service treatment records.  Rather it directed that the Board make efforts to obtain records of treatment of the Veteran by VA in 1960-61.  The Court has provided guidance with regard to joint motions for remand.  See Carter v. Shinseki, 26 Vet. App. 534 (2014), as follows:  

It is the parties' responsibility to "enumerate[ ] clear and specific instructions to the Board" in the drafting of a joint motion for remand.  Forcier v. Nicholson, 19 Vet.App. 414, 426 (2006).  Further, it is well settled that piecemeal litigation is not favored.  See Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990) ("Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court. Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation."), aff'd, 972 F.2d 331 (Fed.Cir.1992); see also Gen. Elec. Co. v. Int'l Trade Comm'n, 692 F.3d 1218, 1220 (Fed.Cir.2012) (quoting McLish v. Roff, 141 U.S. 661, 665-66, 12 S.Ct. 118, 35 L.Ed. 893 (1891) ("From the very foundation of our judicial system the object and policy of the acts of congress in relation to appeals and writs of error ... have been to save the expense and delays of repeated appeals in the same suit, and to have the whole case and every matter in controversy in it decided in a single appeal.")).  As the Federal Circuit recently stated, " '[W]here litigants have once battled for the court's decision, they should be neither required, nor without good reason permitted, to battle for it again.' "  Dixon v. Shinseki, 741 F.3d 1367, 1378 (Fed.Cir.2014) (quoting Official Comm. of the Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir.2003)).  A joint motion for remand is an effective tool for identifying errors and speedily and efficiently resolving a veteran's claim. Properly used, it benefits the appellant, the Secretary, and the Court. Improperly or negligently used, however, it has just the opposite effect on each of these entities, in that it results in the waste of resources for the Court and the Secretary and causes an unnecessary delay in resolving the matters complained of by the appellant.

Id. at 541-42.  

The Court further explained as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier, 19 Vet.App. at 426, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed

Id. at 542-43.  

The appellant was represented before the Court by his current attorney representative when both JMR1 and JMR2 were the subject of Court orders.  All information regarding the service treatment records, referred to in JMR2, at the time JMR1 was filed with the Court.  

It is therefore very unclear why service treatment records that are the subject of JMR2 were not part mentioned in the terms of JMR1.  

Turning to another aspect of this case, the appellant's representative submitted a relevant medical opinion, signed by "G.U.," in May 2015.  On remand the AOJ, after completing all development directed in this Remand, should readjudicate the appeal with consideration of all relevant evidence of record, including this medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request the following from the NPRC:  All service treatment records of the Veteran, including any supplemental report of treatment of the Veteran at Fort Hood, Texas, Camp Kilmer, New Jersey, and at Army Field Hospitals in France and Germany in 1944.  Associate any obtained records with the claims file.  

If no records are provided, associate with the claims file a negative response.  

2.  Furnish to the appellant and her representative, an SOC in response to her September 2001 NOD with the AOJ's July 17, 2001 denial of entitlement to accrued benefits, specifically, those claims of entitlement to service connection for heart disease, artery disease, hypertension, COPD, and a back disability and for nonservice-connected pension.  Return those issues to the Board only if the claims are not granted or withdrawn and only if a timely substantive appeal is received.  


3.  This is a complex case back from the Veteran's Court.  The RO/AMC should review the case in detail.  Then, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If any benefit sought is not granted, furnish a supplemental statement of the case to the appellant and her representative and allow an appropriate opportunity to respond thereto before returning the appeal to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




